Order entered June 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00660-CV

 STEPHEN CHU, DDS, MSD, PA D/B/A SMILE AGAIN ORTHODONTICS, Appellant

                                               V.

                                 HENRY SCHEIN, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12496-C

                                           ORDER
       Appellant’s motion to extend time for filing a notice of appeal is GRANTED.

Appellant’s notice of appeal is deemed timely filed on April 26, 2013.


                                                      /s/   JIM MOSELEY
                                                            PRESIDING JUSTICE